NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RAYMON LEROY MYERS,                )
                                   )
       Appellant,                  )
                                   )
v.                                 )               Case No. 2D16-5081
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed April 27, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Howard L. Dimmig, II, Public Defender,
and J.L. "Ray" LeGrande, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

              Affirmed.




CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.